DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 10/12/2022 is entered and fully considered. The amendment resolves the 112 issue.
Response to Arguments
	Applicant amended claim 1 to use an aromatic vinyl monomer unit in a proportion of more than 57 mass% and 65 mass% or less (amended from 50 mass% and 65 mass%). Applicant points to Table 1 in paragraph [0093] for support. The examiner is not persuaded that the new range was contemplated at the time of filing. Applicant’s specification only lowers the high end of the range down to 60 mass% [0029]. Even if the inventive range was contemplated to exclude some of the embodiments specifically exemplified, the examples only use styrene (“ST”) as the aromatic vinyl monomer unit. The disclosure does not support the use of all other aromatic vinyl monomers currently claimed.
	Applicant argues that the prior art teaches away from using more than 50 mass% of aromatic vinyl polymer. However, the examiner previously noted in the rejection that the use of more than 50 mass% is non-preferable but not inoperable. Accordingly, the examiner is not persuaded that the reference teaches away from using more than 50 mass%. The examiner again notes that the reference is interpreted to be disclosing a preferable range. A sub-optimal mass% can still result in a satisfactory positive electrode active material. FUKUMINE further teaches that increasing the styrene content increases the hardness. The control of the hardness/rigidity is further noted in the prior art, including ZHENG et al. (US 2018/0175366) which teaches that increasing styrene content increases the rigidity of the binder [0042]. The examiner maintains that at the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to increase the styrene content of the binder to increase hardness/rigidity of the polymer although the strength of adhesion may be sacrificed.
	A further evidentiary reference YASUDA et al. (US 2013/0316235) shows the use of styrene at 57 parts by weight (sample A3) and 68 parts by weight (sample A2) has been used in practice, see Table 1 and Table 2.
Additional prior art includes LEE et al. (US 2010/0159327) which teaches a polymer of styrene, butadiene, maleic/acrylic acid and nitrile [0021]. The ratio of styrene and butadiene can be 1:99 and 99:1 although styrene at less than 50 wt% is preferable [0023]. Again, the examiner notes that the preferred range does not teach away from the non-preferred embodiments.
	Applicant further argues that the new range is particularly advantageous based upon the evidence noting that examples 3 and 7 have a slurry viscosity evaluated as a “B” instead of an “A”. However, the examiner notes that example 5 also has a “B” for slurry viscosity and falls within the claimed range. Therefore, the claimed range is not superior to all the examples outside the range. Furthermore, the breadth of the claims are not supported by the limited examples of particular monomers.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amendment to claim 1 narrows the range of aromatic vinyl monomer unit from 50-65 mass% to 57-65 mass%. For support applicant points to Table 1 which provides examples of aromatic vinyl loading at 51, 55, 57, 62, and 65 mass%. Accordingly, applicant seizes the examples using 57 mass% to set a new endpoint in the claims. Applicant further alleges that the newly claimed range is a different invention than the originally disclosed range due to the unique properties of the viscosity of the slurry. However, the same evidence shows example 5 that uses aromatic vinyl monomer unit within the claimed range that does not have the unique property. Furthermore, the specification only lowers the high endpoint of the range down to 60 mass% [0029]. Therefore, the disclosure does not support the newly claimed range that excludes some of the embodiments described in Table 1. 
Depending claims incorporate the new matter of claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over FUKUMINE et al (JP 2013-179040 - translation provided in IDS) evidenced by YASUDA et al. (US 2013/0316235).
Regarding claim 1,
FUKUMINE teaches a binder composition that includes a nitrile units, an aromatic vinyl unit, a hydrophilic unit and a linear alkylene unit with 4 or more carbon atoms abstract. The aromatic vinyl polymer unit is present at 5-50% by mass [0031]. When there is more than 50% by mass the dispersion stability of the positive electrode active material is lowered and the electrode becomes harder (binding property is lowered) [0031]. However, the examiner notes that the disclosure of more than 50% by mass is a non-preferred embodiment (operable but non-preferable). The disclosure may be relied upon for all it contains, including non-preferred embodiments, see MPEP 2123.II. The nitrile group is 2-50% by mass [0014] and [0025]. When using relatively small amounts of nitrile (e.g. 3% by mass) the driving factor in the mass % aromatic vinyl (styrene) is the styrene butadiene (SBR) content.
The FUKUMINE reference contemplates using more than 50% mass aromatic vinyl (styrene) but notes that it is non-preferable and does not provide any embodiments using higher styrene content. However, YASUDA demonstrates that using higher content styrene is both known and operable in the context of binders for electrochemical cells, see Samples A2 and A3 in Table 1 and Table 2.
Regarding claim 2,
	The nitrile group is 2-50% by mass [0014] and [0025]. The claimed range is overlapped by the prior art and is considered prima facie obvious, MPEP 2144.05.I.
Regarding claim 3,
The hydrophilic group is 0.05-20% by mass [0013]. The hydrophilic group contains an acid [0030]. The claimed range is overlapped by the prior art and is considered prima facie obvious, MPEP 2144.05.I.
Regarding claims 4 and 5,
	The examiner is unable to test the properties of the polymers disclosed in FUKUMINE. However, the component limitations of the polymer fall within the scope of the claims, and therefore the properties of the polymer created are expected to be the same as the claimed properties.
Regarding claim 6,
	The binder in FUKUMINE is used to stably disperse electrode active material  in a slurry [0031]. For the solvent, NMP can be used [0044].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712